AO 245B (Rev 05/15/2018) Judgment in a Cnmmal Petty Case (Modified)                                                               Page I of l



                                  UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA

                    United States of America                              JUDGMENT IN A CRIMINAL CASE
                               v.                                         (For Offenses Committed On or After November 1, 1987)


                 Lazaro Nahum Chavez-Duron                                Case Number: 3:18-mj-23335-KSC

                                                                          Robert C Schlein
                                                                          Defendant's Attorney


REGISTRATION NO. 73392298

THE DEFENDANT:
 lg] pleaded guilty to count(s) _l_o_f_C_o_m-"p_la_i_n_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                 Nature of Offense                                                          Count Number(s)
8: 1325                         ILLEGAL ENTRY (Misdemeanor)                                                1

 D The defendant has been found not guilty on count(s)
                                                                      ------------------~


 D Count(s)                                                               dismissed on the motion of the United States.
                 ------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 lg] Assessment: $10 WAIVED
 lg] Fine: WAIVED
 lg] Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                       Friday, December 28, 2018
                                                                       Date oflmposition of Sentence
                                     FILED
                                 I Dec282018
                              CLERK, U.S. DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNIA
                           BY         sJ ericas       DEPUTY
                                                                       -AR~ sz;;.;,ORD
                                                                       UNITED STATES MAGISTRATE JUDGE



                                                                                                             3:18-mj-23335-KSC
